




Exhibit 10.9 (g)
PERFORMANCE SHARES AWARD AGREEMENT
Under the Louisiana-Pacific Corporation
1997 Incentive Stock Award Plan


Corporation:
Louisiana-Pacific Corporation

414 Union Street, Suite 2000
Nashville, Tennessee 37219


Participant:
____________________________



Grant Date:
_____________________________



Award Granted:
The grant of __________ Performance Shares subject to all terms and conditions
as set forth in this Award Agreement, including Appendix A, and in the
Louisiana-Pacific Corporation 1997 Incentive Stock Award Plan, as amended.



Vesting:
Vesting is based on: (a) the completion of the Service Period; and (b) the
corporate performance measured by stock price during three specific time periods
described in this agreement. Vesting, to the extent the corporate performance
measures have been timely met, occurs at the earliest of the completion of the
Service Period, Death or Disability, or a Change in Control.



Subject to the terms and conditions of the Louisiana Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement
(including Appendix A), effective as of the Grant Date, the Corporation grants
to Participant the right to receive the number of Performance Shares specified
above.     


Corporation and Participant agree as follows:


1.    Defined Terms. Capitalized terms not otherwise defined in this Award
Agreement have the meanings given them in Section 8 of Appendix A to this Award
Agreement.


2.    Grant of Performance Shares. Subject to the terms and conditions of the
Plan and this Award Agreement, including Appendix A, effective as of the Grant
Date, Corporation grants to Participant an Award for the number Performance
Shares (“Performance Shares or “Shares”) specified above.


3.    Restrictions. Participant acknowledges that the Shares are subject to the
corporate performance and time restrictions as well as all other terms and
conditions set forth in this Award Agreement and under the Plan.


4.    Federal Tax Elections. Participant agrees to notify Corporation promptly
if Participant makes an election under Code Section 83(b) with respect to the
Performance Shares.


Corporation:
LOUISIANA-PACIFIC CORPORATION




By
Its
Participant:
 







--------------------------------------------------------------------------------




APPENDIX A
Award Agreement for
Performance Shares


This Award Agreement evidences the grant of an Award of Performance Shares to
Participant under the Louisiana-Pacific Corporation 1997 Incentive Stock Award
Plan (“Plan”).


Capitalized terms are defined in Section 8 of this Appendix A.


1.
Performance Shares; Adjustment



In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of shares of
Performance Shares automatically will be adjusted proportionately to reflect the
effect of such dividend or stock split. The number of shares of Performance
Shares will not be adjusted to reflect cash dividends paid with respect to
Corporation's common stock during the Service Period.


2.
Terms and Conditions of Award

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:


2.1     Performance Shares. Subject to the Restrictions and Terms and Conditions
set forth in this section, Corporation has granted the Performance Shares to
Participant as of the Grant Date.


2.1.1     Restrictions. During the Service Period:


(a)Nontransferable. Participant may not sell, assign, pledge, or otherwise
transfer or encumber the Award or the Performance Shares subject to the Award.
Neither this Award nor the shares of Performance Shares is transferable other
than by will or the laws of descent and distribution. No assignment or transfer
of the Award or the Performance Shares in violation of the foregoing
restriction, whether voluntary, involuntary or by operation of law or otherwise,
except by will or the laws of descent and distribution, will vest in the
assignee or transferee any interest or right whatsoever, but immediately upon
any attempt to assign or transfer the Award or the Performance Shares, the Award
will terminate and be of no force or effect. Whenever the word "Participant" is
used in any provision of this Award Agreement under circumstances where the
provision should logically be construed to apply to the executor, administrator,
or the person or persons to whom this Award or the Performance Shares may be
transferred by will or by the laws of descent and distribution, it will be
deemed to include such person or persons.


(b)    Forfeiture. In the event Participant ceases to be an employee of
Corporation prior to the expiration of the Service Period, except under Section
2.3.2, infra, Participant will immediately and automatically forfeit all
Performance Shares subject to the Award, the Performance Shares will
automatically revert to Corporation, and Participant will cease to have any
rights with respect to such Performance Shares or the Award.


2.1.2    Vesting: Service Period and Corporate Performance. If Participant
remains an employee through the Service Period and at least one of the Corporate
Performance Measures have been timely met, then Participant will become entitled
to receive the Performance Shares to the extent the Corporate Performance
Measures have been met.
(a)     Service Period. The Service Period is defined in Section 8.


(b)Corporate Performance Measures. There are three Corporate




--------------------------------------------------------------------------------




Performance Measures where if all three are met, then Participant will be
entitled to receive the entire Award at the end of the Service Period. If less
than all three Corporate Performance Measures are met, then the Participant will
receive one-third of the award at the end of the Service Period for each
Corporate Performance Measure that is met.


i. First Corporate Performance Measure: the Company's stock must trade on the
New York Stock Exchange at or above ___ per share for 20 consecutive trading
days within the first 18 months after the Grant Date.


ii. Second Corporate Performance Measure: the Company's stock must trade on the
New York Stock Exchange at or above ____ per share for 20 consecutive trading
days within the first 36 months after the grant date.


iii. Third Corporate Performance Measure: the Company's stock must trade on the
New York Stock Exchange at or above ____ per share for 20 consecutive trading
days within the first 48 months after the grant date.


2.2     Settlement of Award.
    
2.2.1     General. Upon the Vesting of Shares, this Award will be settled on a
settlement date selected by the Committee as soon as practicable after the end
of the Service Period by the delivery to Participant of a new stock certificate
for the Vested shares of stock subject to the Award issued in Participant's
name.


2.2.2    Lapse of Restrictions. Upon settlement of the Award pursuant to
Section 2.2.1, the stock subject to the Award will no longer be subject to the
Restrictions and/or Terms and Conditions of this Award Agreement.


2.3    Employment Requirement; Accelerated Vesting.


2.3.1     General. Except as otherwise expressly provided in Sections 2.3.2 or
2.3.3, if Participant ceases to be an Employee for any reason prior to the end
of the Service Period, this Award will be canceled and Participant will forfeit
the Performance Shares as provided in Section 2.1.1(b) and this Award will be
cancelled and Participant will not receive any other payment with respect to
this Award.


2.3.2     Death or Disability. In the event Participant dies or terminates
employment by reason of Disability prior to 48 months from the Grant Date, the
Performance Shares will become Vested, as of the date of death or termination by
reason of Disability, to the extent, if at all, the Corporate Performance
Measures have been attained.


2.3.3     Change in Control. Upon the occurrence of a Change in Control Date
prior to 48 months from the Grant Date, the Performance Shares will become
Vested, as of the Change in Control Date, to the extent, if at all, the
Corporate Performance Measures have been attained.


2.4     Other Documents. Participant will be required to furnish Corporation
such other documents or representations as Corporation may require to assure
compliance with applicable laws and regulations as a condition of Corporation's
obligation to settle this Award.


2.5     Transferability. The Performance Shares is subject to the restrictions
on transferability set forth in Section 2.1.1(a). This Award is not transferable
other than by will or the laws of descent and distribution. No assignment or
transfer of the Award in violation of the foregoing restriction, whether
voluntary, involuntary or by operation of law or otherwise, except by will or
the laws of descent and distribution, will vest in the assignee or transferee
any interest or right whatsoever, but immediately upon




--------------------------------------------------------------------------------




any attempt to assign or transfer the Award, the Award will terminate and be of
no force or effect. Whenever the word "Participant" is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the executor, administrator, or the person or persons to
whom this Award may be transferred by will or by the laws of descent and
distribution, it will be deemed to include such person or persons.


3.Taxes; Tax Election


3.1     Withholding Taxes.


3.1.1     General. Participant acknowledges that Participant is responsible for
payment of all federal, state, and local withholding taxes and Participant's
portion of all applicable payroll taxes imposed in connection with (i) the grant
of the Award and the Performance Shares, (ii) the Vesting of the Performance
Shares, and (iii) an election by Participant under Code Section 83(b) with
respect to this Award (collectively, the "Applicable Taxes"). Corporation's
obligation to issue Performance Shares in settlement of the Award is expressly
conditioned on Participant's making arrangements satisfactory to Corporation, in
its sole and absolute discretion, for the payment of all Applicable Taxes.


3.1.2     Method of Payment. Participant may pay to Corporation (in cash or by
check) an amount equal to the Applicable Taxes. In the event that Participant
does not submit payment of the entire amount of Applicable Taxes, Participant
expressly authorizes Corporation, in its sole and absolute discretion, (a) to
withhold all or a portion of the remaining balance of the Applicable Taxes from
other amounts payable in cash (as compensation or otherwise) by Corporation or
any Employer to Participant, and/or (b) to withhold a number of Shares (thus
reducing the number of shares to be issued to Participant) having a fair market
value (as of the date the Award is settled) equal to the remaining balance of
the Applicable Taxes.


3.1.3     Effect of Tax Election. In the event Participant makes a timely
election under Code Section 83(b) with respect to this Award, the Performance
Shares will be deemed (for income tax purposes) to be transferred to Participant
effective as of the Grant Date (and any obligation for withholding tax liability
imposed by subsequent changes in tax laws would be due as of the Grant Date).
However, such an election will not affect the Restrictions, Terms and Conditions
or affect the Service Period for the Award.


4.Conditions Precedent
Corporation will use its best efforts to obtain approval of the Plan and this
Award by any state or federal agency or authority that Corporation determines
has jurisdiction. If Corporation determines that any required approval cannot be
obtained, this Award will terminate on notice to Participant to that effect.
Without limiting the foregoing, Corporation will not be required to issue any
certificates for Performance Shares, or any portion thereof, until Corporation
has taken all action required to comply with all applicable federal and state
securities laws.


5.
Successorship



Subject to restrictions on transferability set forth in Sections 2.1.1(a) and 5,
this Award Agreement will be binding upon and benefit the parties, their
successors and assigns.


6.
Notices



Any notices under this Award Agreement must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of Corporation's records or to such
other address as a party may certify by notice to the other party.






--------------------------------------------------------------------------------




7.
Arbitration

Any dispute or claim that arises out of or that relates to this Award Agreement
or to the interpretation, breach, or enforcement of this Award Agreement, shall
be resolved by mandatory arbitration in accordance with the then effective
arbitration rules of Arbitration Service of Portland, Inc., and any judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof.


8.
Defined Terms



When used in this Award Agreement, the following terms have the meaning
specified below:


Acquiring Person means any person or related person or related persons which
constitute a "group" for purposes of Section 13(d) and Rule 13d-5 under the
Securities Exchange Act of 1934 (the "Exchange Act"), as such Section and Rule
are in effect as of the Grant Date; provided, however, that the term Acquiring
Person shall not include (a) Corporation or any of its Subsidiaries, (b) any
employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.
Change in Control of Corporation means:


(a)    The acquisition by any Acquiring Person of beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of the
combined voting power of the then outstanding Voting Securities; provided,
however, that for purposes of this paragraph (a) the following acquisitions will
not constitute a Change in Control: (i) any acquisition directly from
Corporation, (ii) any acquisition by Corporation, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Corporation
or any corporation controlled by Corporation, or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii), and
(iii) of paragraph (c) of this definition of Change in Control; or


(b)    During any period of 12 consecutive calendar months, individuals who at
the beginning of such period constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation's stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


(c)    Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of Corporation (a
"Business Combination") in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting




--------------------------------------------------------------------------------




Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d)    Approval by the stockholders of Corporation of any plan or proposal for
the liquidation or dissolution of Corporation.


Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.


Disability means the condition of being permanently unable to perform
Participant's duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.


Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer. A transfer of Participant's
Employment from one Employer to another will not be treated as a termination of
Employment.


Employer means Corporation or a Subsidiary of Corporation.


Performance Shares means the number of shares issuable to Participant pursuant
to this Award as specified on the cover sheet to this Award Agreement.


Service Period means the period commencing on the Grant Date for the Award and
ending on the first to occur of:


(a)    The expiration of the 48 month period starting on the Grant Date
specified on the cover page to this Award Agreement;


(b)    The termination of Participant's employment with an Employer by reason
of:


Death; or Disability;


        (c)    A Change in Control of Corporation.


Restrictions mean the provisions of Section 2 that govern the forfeiture of the
Award and the Performance Shares during the Service Period.


Termination Date means the date Participant ceases to be an Employee.


Vest or Vesting means, with respect to this Award, the time when the
Participant's Performance Shares are no longer subject to forfeiture under
Section 2.1.1(b).
Capitalized terms not otherwise defined in this Award Agreement have the
meanings given them in the Plan.




--------------------------------------------------------------------------------










